Citation Nr: 9935401	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating lumbar strain, with L4-S1 
disc bulge, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The RO granted the veteran's claim for service connection for 
a lumbar strain, L4-S1 disc bulge in an October 1996 rating 
decision which assigned a 10 percent disability rating 
effective October 1993 and a 40 percent disability effective 
June 1996.  Claiming the 40 percent rating was deficient, the 
veteran submitted additional evidence (a hospital report from 
the Gainesville VAMC dated February 1997) that precipitated a 
March 1997 rating decision continuing the veteran's 
disability rating at 40 percent.  The veteran filed her 
notice of disagreement in April 1997 and stated therein, "I 
am in receipt of your rating decision of 3-26-97, and 
vehemently disagree with your conclusion."  A subsequent 
rating decision rendered by the RO in May 1997 again 
continued the veteran's disability rating at 40 percent.  The 
RO issued a statement of the case in May 1998 and the veteran 
perfected her appeal via a VA Form 9 in a timely fashion.  In 
her appeal, the veteran writes at great length in response to 
the statement of the case and explains her reasons why she 
thinks the RO was mistaken in not increasing her disability 
rating from 40 percent to 60 percent.  

The veteran has never disagreed with the RO's assignment of a 
10 percent disability rating effective October 1993 through 
June 1996.  Instead, her appeal only focuses on the March 
1997 and May 1997 rating decisions and the May 1998 statement 
of the case, all of which continued her disability rating at 
40 percent.  The Board therefore finds that this appeal only 
concerns the 40 percent disability rating assigned by the RO 
effective June 1996.  


REMAND

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well-grounded (that is, 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded, or plausible.

With regard to claims for increased ratings, the Court has 
held that an allegation that the service-connected disability 
has increased in severity - that is, that the current 
disability rating is not an accurate reflection of the 
impairment caused by that disability - is, in and of itself, 
a sufficient basis upon which to find that the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In the instant case, the veteran has made such allegations in 
the course of her appeal.  The Board accordingly finds that 
her claim is well grounded.

The RO in this case found that under the rating schedule 
(38 C.F.R. § 4.71a (1999) Diagnostic Code 5293) the veteran's 
disability is best characterized as "severe [intervertebral 
disc syndrome]; recurring attacks, with intermittent relief" 
and assigned the corresponding disability rating of 40 
percent.  The veteran has indicated in the course of her 
appeal that her disability deserves a rating of 60 percent.  
According to the schedule, an increase of the veteran's 
rating to 60 percent under Diagnostic Code 5293 (pronounced 
intervertebral disc syndrome) would require evidence showing 
"persistent symptoms compatible with sciatic neuropathy...or 
other neurological findings appropriate to site of diseased 
disc [and] little intermittent relief."  There is some 
medical evidence in the record that tends to show the 
presence of sciatica (a February 1998 VA examination report 
indicates the presence of "left-sided sciatica [and] some 
mild low back pain") but the Board is unable to discern the 
severity or etiology of this or any other neurological 
disorder.  A March 1998 magnetic resonance imaging (MRI) 
examination report indicates "severe low back pain" and 
"the presence of focal central disc herniation at the level 
L5-S1," but the Board cannot reconcile this impression with 
the neurological findings necessary for an increased rating 
of 60 percent under Diagnostic Code 5293.  For this reason, 
the Board finds that additional medical evidence is required 
to further consider the veteran's appeal.

In view of the foregoing, this claim is REMANDED for the 
following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
accorded her treatment for her lumbar 
strain since the date of her last MRI 
examination in March 1998.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran, to 
include but not limited to the 
Gainesville VA Medical Center if 
appropriate, furnish legible copies of 
all medical records compiled pursuant to 
treatment accorded her for her lumbar 
strain.  

3.  Following receipt of any and all such 
records, the RO should accord the veteran 
a VA neurological examination 
concentrating on the manifestations of 
the lumbar disc disease.  The examiner 
should include in their examination 
report an opinion of whether the veteran 
has persistent symptoms of pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy or any other 
neurological manifestations with little 
intermittent relief.  The RO should also 
direct the VA medical examiner to include 
in their examination report an impression 
of the extent, if any, that the veteran 
has incurred neurological dysfunction, 
including, but not limited to, sciatica, 
as a result of or compatible to her 
lumbar strain.  The RO is to ensure that 
the veteran's claims folder is made 
available to the examiner, for his or her 
review and referral, prior to this 
examination.

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon her 
claim, to include the possible denial 
thereof.  

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether an increased rating 
for the veteran's service connected 
disability can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board wished to thanks the RO and the examiner in advance 
for their help in completing the requested development and we 
ask that they attend to it in a timely manner.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

